DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 10 are pending.  Claims 1 – 10 were amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a voltage obtaining circuitry in the microcontroller measuring”, “a current obtaining circuitry in the microcontroller measuring”, “an arithmetic circuitry in the microcontroller executing”, “a machine learning circuitry in the microcontroller generating”, “a learning result storage circuitry in the microcontroller storing”, and “a determination circuitry in the microcontroller determining” in claim 1.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification finds support for the “voltage obtaining unit” and “the current obtaining unit” on page 24, as “the abnormality detection device of the secondary battery 100 includes at least a current monitor IC 102 which is the current obtaining unit, a voltage monitor IC 103 which is the voltage obtaining unit”.   Support for the elements of “arithmetic unit” “machine learning unit”, “learning result storage unit”, and “determination unit” is also found on page 24, where these units are disclosed as “a learning unit, and the learning unit includes an FPGA, a microcontroller, and the like.”  However, the specification is silent with respect to “circuitry” or “circuitry in the microcontroller”.  The specification contains no description of circuitry dedicated to the tasks of obtaining voltage and current, a circuit dedicated to performing arithmetic calculations, a circuit for performing machine learning, a circuit for making a determination, or a circuit for storing results., For the purpose of the instant examination, the Examiner interprets these examples of “circuitry in the microcontroller” as software running on a microcontroller
All these definitions are within the scope of Embodiment 4, which starts on page 24 and ends on page 28.  Embodiment 1, which starts on page 9 and ends on page 19, indicates that it can be combined with “other embodiments as appropriate”.  Embodiment 3. which starts on page 22 and ends on page 24, indicates that it can be combined with Embodiment 1 or Embodiment 2, but is silent with regard to Embodiment 4 or Embodiment 5.    Embodiment 5, which starts on page 28 and ends on page 30, indicates that it can be “combined as appropriate with other embodiments”.   Embodiment 2 and Embodiment 4 are silent with regard to combination with other embodiments.  As best understood by the Examiner, claims 1 – 8 can only be interpreted as requiring Embodiment 4, either in combination with Embodiment 1 or Embodiment 5.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the element/step “a machine learning unit which, with the forecast error and a driving pattern as an input, generates correction data”.  As discussed in the claim interpretation above, claims 1 – 10 are only enabled within the scope of Embodiment 4, as described on pages 24 – 28, in combination with either Embodiment 1 or Embodiment 5.  While page 5 of the instant specification defines a “driving pattern”, Embodiments 1 and 4 are silent with respect to how, or what mechanism is used, to acquire the “driving pattern”.  There is no description of acquiring a “driving pattern” within Embodiment 1, and the only data documented as being acquired within the scope of Embodiment 4 is voltage and current sensed from the terminals of the secondary battery, as seen on page 24.
Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 includes the element/step “a machine learning unit which … forms a correction model by linking the correction data and the driving pattern”.  A review of the specification finds no support for what comprises the “correction model”.  The only mention of “correction model” is on pages 8 and 25, and neither provide supporting detail as to what the “correction model” comprises, or how it is determined.
Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 1 includes the elements/steps “a voltage obtaining circuitry in the microcontroller measuring”, “a current obtaining circuitry in the microcontroller measuring”, “an arithmetic circuitry in the microcontroller executing”, “a machine learning circuitry in the microcontroller generating”, “a learning result storage circuitry in the microcontroller storing”, and “a determination circuitry in the microcontroller determining”.  A review of the specification finds no mention of the word “circuitry” or the term “circuitry in the microcontroller”.   The specification is silent with respect to any special-purpose circuits included in a microcontroller capable of performing the limitations of claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how the “driving pattern” is acquired by the machine learning unit.   The claim is silent with respect to a source of the “driving pattern”, or a device that supplies the “driving pattern”.  For the purpose of the instant examination, the Examiner interprets the “driving pattern” as pre-defined, and stored in the “learning results storage unit”.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “forming a correction model by linking the correction data and the driving pattern, and evaluating the model to cancel noise linked to the driving pattern”.  It is not clear how the process of “linking” the correction data and the driving pattern is performed.  It is unclear whether the process of linking these two elements, by itself, cancels noise, or whether the use of the correction model is required to achieve the noise cancellation.   For the purpose of the instant examination, the Examiner interprets this step as “forms a correction model by linking the correction data and the driving pattern, and then evaluates the model to cancel noise linked to the driving pattern”.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “forming a correction model by linking the correction data and the driving pattern, and evaluating the model to cancel noise linked to the driving pattern”.  It is not clear what is included in this “correction model”, or how to interpret the calculation of the “correction model”. As discussed above, the instant specification is silent with regard to a definition of the “correction model”.  There is no disclosure of any particular structure for performing the “correction model”, other than it has something to do with “machine learning”.   The specification does not provide sufficient details such that one of ordinary skill in the art would understand what structure performs the claimed function.
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:

An abnormality detection device of a secondary battery including a microcontroller, comprising: 
a voltage obtaining circuitry in the microcontroller measuring a voltage value of the secondary battery; 
a current obtaining circuitry in the microcontroller measuring a current value of the secondary battery; 
an arithmetic circuitry in the microcontroller executing a regression model to calculate forecast error, where the arithmetic circuitry receives the voltage value and the current value as an input to the regression model; 
a machine learning circuitry in the microcontroller generating correction data, with the forecast error and a driving pattern as input, for forecast error and forming a correction model by linking the correction data and the driving pattern, and evaluating the model to cancel noise linked to the driving pattern; 
a learning result storage circuitry in the microcontroller storing a result of the machine learning circuitry; and 
a determination circuitry in the microcontroller determining whether a forecast error corrected using the correction data is normal or abnormal.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of executing a regression model to calculate forecast error by calculation using a regression model, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The mathematical calculation is described on pages 3 and 8 of the instant specification as the calculation of a Kalman filter. The limitation of generating correction data … forming a correction model, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  As best understood by the Examiner, the correction data is generated by a “machine learning” model, which implements a mathematical process of determining an output based on provided input. The limitation of determining whether a forecast error corrected using the correction data is normal or abnormal, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  Specifically, the mathematical calculation involves a comparison of the calculated value to a threshold.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim includes the element of “a battery”, which is recited at a high level of generality, and lacks specific, narrowing details about the type or composition of the battery or the field of use of the battery.  The claim includes the elements of “a voltage obtaining unit” and “a current obtaining unit”.  These data acquisition units are recited at a high level of generality, and lack specific narrowing details regarding how the data is measured, and where the data is used.  The “arithmetic unit”, “machine learning unit”, and “determination unit” are, as discussed above, interpreted as software running on a generically recited microprocessor.  As interpreted, the microprocessor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The element of “a learning result storage unit” is also recited at a high level of generality, is commonly seen with a microprocessor, and lacks specific narrowing details regarding how the data is stored.
The claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculations of the “arithmetic unit”, “machine learning unit”, and “determination unit” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited battery, voltage and current sensors, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

Dependent claim 2 adds the element of an abnormality notification circuit that can notify a user about an abnormality.   The notification of an abnormality does improve the potential eligibility of this claim.  However, the notification circuit is recited at a high level of generality, as are the elements of the independent claim.  At present, the claim is not patent eligible, but further narrowing details would improve the eligibility analysis.
Dependent claims 3 – 5, 9, and 10 add further details to the identified abstract idea, but do not add additional elements which could be considered, with individually or as an ordered combination with the elements identified in claim 1, as amounting to “significantly more” than the identified abstract idea.  The claims are not patent eligible.
Dependent claims 6 – 8 add details regarding the type of battery and the construction details of a transistor.  The addition of the type of battery as lithium-ion or solid-state does further integrate the judicial exception into a practical application.  Likewise, the recitation of a generic transistor construction does not further integrate the judicial exception into a practical application.  The claims are not patent eligible.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holme, US 2020/0164763 (hereinafter 'Holme') in view of Lim et al., US20190/346511 (hereinafter 'Lim').

Regarding claim 1: Holme teaches an abnormality detection device of a secondary battery including a microcontroller ([0053, 0087]: discloses warning the driver of a vehicle about an abnormal battery condition) comprising: 
a voltage obtaining circuitry in the microcontroller measuring a voltage value of the secondary battery ([0055, 0097]: discloses a battery management system (BMS) that acquires voltage data regarding battery 208, which is described as a “Li-secondary battery”); 
a current obtaining circuitry in the microcontroller measuring a current value of the secondary battery ([0055, 0097]: discloses a battery management system (BMS) that acquires current data regarding battery 208, which is described as a “Li-secondary battery”);
an arithmetic circuitry in the microcontroller executing a regression model to calculate forecast error, where the arithmetic circuitry receives the voltage value and the current value as an input to the regression model ([0088, 0154, 0155]: discloses the use of various methods of machine learning for the battery model, including “ridge regression, lasso regression, nearest-neighbor regression”, and the process to reduce the level of error in the model’s prediction when using the sampled data.  The device uses a three-step process of training, validation, and testing, where the validation step involves reducing the amount of “generalization error”, which the Examiner interprets as equivalent to forecast error); 
a machine learning circuitry in the microcontroller generating correction data, with the forecast error and a driving pattern as an input, for forecast error and forming a correction model by linking the correction data and the driving pattern, and evaluating the model to cancel noise linked to the driving pattern ([0151, 0154, 0164, Table 2, Table 3.2]: discloses driving patterns as a source of input features for the battery model, and the use of detected driving patterns as a way to define an Update Training set, or UTS.  These are then used to reduce the amount of “generalization error” or “unwanted bias” in the model’s predictions. As the driving pattern is one of the features included in the training set used by the device, the Examiner interprets reducing the amount of “unwanted bias in the model” as equivalent to cancelling noise related to the driving pattern); 
a learning result storage circuitry in the microcontroller storing a result of the machine learning circuitry ([0092, 0096, Fig 3A]: discloses storing the retrained battery model 32 in memory, which is shown as BMS memory 226).

Holme is silent with respect to 
a determination circuitry in the microcontroller determining whether a forecast error corrected using the correction data is normal or abnormal.
 
Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) that includes 
a determination circuitry in the microcontroller determining whether a forecast error corrected using the correction data is normal or abnormal ([0084, 0085]: discloses determining a final noise value based on a determination of the calculated error falling within a predetermined range, where the Examiner interprets an error outside the predetermined range would be abnormal).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to incorporate a sanity check on the “generalization errors” calculated by the model. 

Regarding claim 2: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 1, as discussed above, further comprising an abnormality notification circuitry in the microcontroller operating and notifying a user of an abnormality only when the corrected forecast error is determined to be abnormal (Holme: [0087]: discloses a notification via a user device or vehicle user interface of a “present abnormal condition of the battery”, where the Examiner interprets that the user device will not issue a notification when the battery is determined to be in a normal state of operation).

Regarding claim 3: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 1, as discussed above.
Holme is silent with respect to wherein 
the regression model is a Kalman filter on the basis of a state equation

Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) that includes 
the regression model is a Kalman filter on the basis of a state equation (Lim: [0043]: discloses an Extended Kalman Filter that performs a correction action given the predicted state and actual measured values).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to incorporate a known modelling technique into the prediction of the state of the battery as it is used.

Regarding claim 4: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 1, as discussed above, wherein in the regression model, a plurality of prediction steps is performed successively (Holme: [0085]: discloses predicting the state of charge of a battery based on a trained model and a set of measurements).

Holme is silent with respect to wherein 
a plurality of filtering steps is performed successively after a plurality of prediction steps is performed successively.

Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) which includes 
a plurality of filtering steps is performed successively after a plurality of prediction steps is performed successively ([0082, 0083]: discloses an error calculation module that post-processes the results of the Kalman expansion filter to determine the battery SOC).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to incorporate a sanity check on the “generalization errors” calculated by the model. 

Regarding claim 5: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 1, as discussed above, wherein the machine learning circuitry comprises a neural network (Holme: [0083, Fig 1]: discloses representing a battery model using an artificial neural network (ANN)).

Regarding claim 7: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 1, as discussed above, wherein the secondary battery is a lithium-ion secondary battery (Holme: [0028]: discloses the use of the battery model with “a lithium ion secondary battery”).

Regarding claim 8: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 1, as discussed above, wherein the secondary battery is an all-solid-state battery (Holme: [0028]: discloses the use of the battery model with “a solid-state secondary battery”)

Regarding claim 9: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 3, as discussed above, wherein in the regression model, a plurality of prediction steps is performed successively (Holme: [0085]: discloses predicting the state of charge of a battery based on a trained model and a set of measurements).

Holme is silent with respect to wherein 
a plurality of filtering steps is performed successively after a plurality of prediction steps is performed successively.

Lim teaches a method of calculating the state of charge of a battery using prediction and correction operations ([0012, 0041 – 0043]) which includes 
a plurality of filtering steps is performed successively after a plurality of prediction steps is performed successively ([0082, 0083]: discloses an error calculation module that post-processes the results of the Kalman expansion filter to determine the battery SOC).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim to incorporate a sanity check on the “generalization errors” calculated by the model. 

Regarding claim 10: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 9, as discussed above, wherein the machine learning circuitry comprises a neural network (Holme: [0083, Fig 1]: discloses representing a battery model using an artificial neural network (ANN)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holme in view of Lim in view of Motz et al., US 6643111 (hereinafter ‘Motz’).

Regarding claim 6: Holme in view of Lim teaches the abnormality detection device of the secondary battery according to claim 2, as discussed above.
Holme in view of Lim is silent with respect to wherein 
the abnormality notification circuitry comprises at least a transistor with a metal oxide layer as a channel.

Motz teaches an example of the many circuits fabricated in CMOS technology, or “complementary metal oxide semiconductor”, that includes generating an error signal using a metal oxide semiconductor ([col 3, line 39 – col 4, line 29; Fig 1, element 3]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Holme in view of Lim in view of Motz to enable using an industry standard field-effect transistor to gate an error signal for display to the user.

Response to Arguments
Specification
Applicant argues (see page 6): the details of "Kalman filter" is readily available for the general public (i.e., https://en.wikipedia.org/wiki/Kalman_filter) such that the one skilled in the art would easily understand that the terms used in "Kalman filter" are used in the mathematical equations disclosed in the original specification.
Examiner submits that the specification is silent with respect to any statement that formulas 1 – 8 on pages 10 -13 of the specification are to be understood as “terms used in "Kalman filter”.  The only mention of “Kalman” in this section is “a Kalman gain which is a weight coefficient of a difference is calculated using a Kalman filter”, on page 12.  Nevertheless, the Examiner removes the objection to the specification.

35 USC §112 
Applicant's arguments filed 3 June 2022 regarding Claim Interpretation Under 35 U.S.C. §112(f) have been fully considered but they are not persuasive.
Applicant argues (see page 6): pending claims are amended to recite, inter alia " ... circuity in the microcontroller..." in order to remove claim interpretation under Section 112(f).
	Examiner submits that the specification is silent with respect to “circuitry” or “circuitry in the microcontroller”.  The specification is silent with respect to any special-purpose circuits included in a microcontroller capable of performing the limitations of claim 1.  As best understood by the Examiner, the limitations of claim 1 can only be interpreted as software executed by a generic microprocessor. 

Applicant's arguments filed 3 June 2022 regarding support for claim 1 only existing within embodiment 4 have been fully considered but they are not persuasive.
Applicant argues (see page 7): As discussed in paragraph [0095], "Note that this embodiment can be combined as appropriate with any of the other embodiments." Similarly, paragraph [0122] in Embodiment 3 states "This embodiment can be freely combined with Embodiment 1 or Embodiment 2." Therefore, Applicant respectfully submits that the pending claims should be and can be interpreted as any of Embodiment 1-5 or a combination thereof.
Examiner submits that the Embodiments are as follows:
Embodiment 1 (paragraphs [0041] – [0095]) describes an electric vehicle (Fig 1 and Fig 3A – 3C), construction details of a secondary battery (Fig 2), and a Kalman filter used to estimate the charge state of the secondary battery.  Paragraph [0095] indicates “This embodiment can be combined with the description of the other embodiments as appropriate”.  
Embodiment 2 (paragraphs [0096] – [0110]) describes two examples of a “Noff-CPU” (Fig 4A and Fig 4B) and the detection of a micro-short circuit via a determination of abnormal operation.  Embodiment 2 also describes “a driving pattern is collected in advance ([0106])”.  The Embodiment is silent with respect to a combination with other Embodiments.
Embodiment 3 (paragraphs [0111] – [0122]) describes the use of a neural network (Fig 5A and Fig 5B).  This embodiment explicitly states “This embodiment can be freely combined with Embodiment 1 or Embodiment 2 ([0122])”.
Embodiment 4 (paragraphs [0123] – [0146]) describes an abnormality detection device used with “an electric vehicle or a hybrid electric vehicle ([0123])”, and is shown in Fig 98 – Fig 11.  Embodiment 4 is silent with respect to a combination with other Embodiments.
Embodiment 5 (paragraphs [0147] – [0161]) describes an abnormality detection device used with a mobile phone (Fig 12A), a project device (Fig 12B) or a wearable device (Fig 12C).  Paragraph [0161] indicates “This embodiment can be combined with the description of the other embodiments as appropriate”.  
Therefore, the disclosure indicates that Embodiment 1 can be combined with Embodiment 3, and that Embodiment 3 can be combined with Embodiment 1.  The disclosure also indicates that Embodiment 1 can be combined with Embodiment 4.  However, the definition of Embodiment 4 does not allow for the further combination with Embodiment 2 or Embodiment 3.   Since claim 1 covers “An abnormality detection device of a secondary battery including a microcontroller”, the Examiner can only interpret the claim as covering the combination of Embodiment 4 with Embodiment 1.
	
Applicant's arguments filed 3 June 2022 regarding rejections under 35 USC 112(a) and 35 USC 112(b) have been fully considered but they are not persuasive.
Applicant argues (see page 10): Applicant respectfully reiterates that the claimed invention should and can be interpreted as one of Embodiment of 1-5 or any combination thereof.
Examiner submits that, as analyzed above, the specification only allows for the combination for Embodiments with selected other Embodiments, and does not allow for “any combination thereof.”  Further, the specification is silent with regard to “circuitry” or “circuitry in the microcontroller, and is likewise silent with regard to any mechanism to acquire a “driving pattern”.   

35 USC §101
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Applicant argues (see page 11):  Examples that the courts have indicated may be sufficient to show an improvement in existing technology include:
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); 
Accordingly, the combination of elements identified above amount to significantly more than just an abstract idea itself because the combination of elements includes limitations that improve at least the technical field of an abnormality detection system in a secondary battery that can accurately assess the abnormality in the secondary battery and to remove/reduce the undesired error/noise. All of the features noted above with respect to independent claim 1, especially when viewed in combination, amount to significantly more than the judicial exception."
Examiner submits the claims are silent with regard to “generating new data”.  The claims recite “determining whether a forecast error corrected using the correction data is normal or abnormal”. This is a mathematical decision based on provided data, but does not appear to be generating new data.  The claims cover the mathematical concepts of a Kalman filter and determinations based on the calculated result of the Kalman filter, but is silent with regard to an integration into a practical application.

35 USC §103 
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Applicant argues (see pages 12 – 13): Holme does not appear to explicitly teach the correction for canceling the noise with machine learning. Similarly, Lim discloses a battery State Of Charge (SOC) calculation by reflecting noise. However, Lim also does not appear to explicitly teach the above noise cancelation with machine learning.
Examiner submits that Home teaches the use of machine learning to train models, with a goal of reducing the amount of “generalization error” or “unwanted bias” in the model’s predictions  As the driving pattern is one of the features included in the training set used by the device, the Examiner interprets reducing the amount of “unwanted bias in the model” as equivalent to cancelling noise related to the driving pattern

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862